EXHIBIT 10.2

 

INDEMNIFICATION AGREEMENT

 

THIS INDEMNIFICATION AGREEMENT, dated as of December 13, 2004 (this
“Agreement”), is among WACHOVIA CORPORATION, a North Carolina corporation
(“Wachovia”), LEHMAN BROTHERS HOLDINGS INC., a Delaware corporation (“Lehman
Brothers”, and together with Wachovia, the “Guarantors”), OMX TIMBER FINANCE
INVESTMENTS I, LLC, a Delaware limited liability company (the “Class A-1
Issuer”), OMX TIMBER FINANCE INVESTMENTS II, LLC, a Delaware limited liability
company (the “Class A-2 Issuer”, and together with the Class A-1 Issuer, the
“Issuers”), OFFICEMAX INCORPORATED, a Delaware corporation (“OfficeMax”),
WACHOVIA CAPITAL MARKETS, LLC, a North Carolina limited liability company
(“Wachovia Capital Markets”) and LEHMAN BROTHERS INC. (“Lehman Brothers Inc.”,
and together with Wachovia Capital Markets, the “Initial Purchasers”).

 

The Class A-1 Issuer has duly authorized the sale of the Class A-1 Notes due
2019 (the “Class A-1 Notes”), and the Class A-2 Issuer has duly authorized and
the Class A-2 Notes due 2019 (the “Class A-2 Notes” and together with the Class
A-1 Notes, the “Offered Notes”).  Each of the Issuers is a wholly-owned indirect
subsidiary of OfficeMax Incorporated, a Delaware corporation (“OfficeMax”).

 

The Class A-1 Notes will be issued in an aggregate principal amount of
approximately $735,000,000, and the Class A-2 Notes will be issued in an
aggregate initial principal amount of $735,000,000.  The Class A-1 Notes will be
secured by the Indenture Collateral of the Class A-1 Issuer, and the Class A-2
Notes will be secured by the Indenture Collateral of the Class A-2 Issuer.  The
Class A-1 Notes will be issued pursuant to an Indenture, dated as of the date of
this Agreement (the “Class A-1 Indenture”), between the Class A-1 Issuer and
Wells Fargo Bank Northwest, N.A., as the Indenture Trustee (the “Indenture
Trustee”).  The Class A-2 Notes will be issued pursuant to an Indenture, dated
as of the date of this Agreement (the “Class A-2 Indenture”, and together with
the Class A-1 Indenture, the “Indentures”), between the Class A-2 Issuer and the
Indenture Trustee.  Capitalized terms not defined herein have the meanings
assigned to them in the Indentures.

 

The Class A-1 Notes will be sold by the Class A-1 Issuer to Wachovia Capital
Markets and the Class A-2 Notes will be sold by the Class A-2 Issuer to Lehman
Brothers Inc. pursuant to the Purchase Agreement dated as of the date of this
Agreement (the “Purchase Agreement”) between the Issuers, OfficeMax and the
Initial Purchasers.  The Initial Purchasers will offer the Offered Notes in
transactions exempt from the registration requirements of the Securities Act of
1933, as amended (the “1933 Act”), pursuant to a preliminary confidential
offering memorandum dated December 8, 2004 (including any exhibits thereto and
all information incorporated therein by reference, the “Preliminary Memorandum”)
and a final confidential offering memorandum dated the date hereof (including
any exhibits, amendments or supplements thereto and all information incorporated
therein by reference, the “Final Memorandum”, and each of the Preliminary
Memorandum and the Final Memorandum, a “Memorandum”) including a description of
the terms of the Offered Notes, the terms of the offering, and a description of
each Issuer, Wachovia and Lehman Brothers

 

--------------------------------------------------------------------------------


 

The agreements of Wachovia and Lehman Brothers made herein are made to induce,
and with the knowledge that they will be relied upon by, the Initial Purchasers,
the Issuers and OfficeMax in connection with the issuance and the offering of
the Offered Notes.

 

The parties hereto agree as follows:

 

Section 1.                                            Indemnification.

 

(a)                                  Wachovia represents and warrants that the
Memorandum does not contain any untrue statement of a material fact or omit to
state any material fact required to be stated therein or necessary in order to
make the statements therein, in the light of the circumstances under which they
were made, not misleading; provided, however, that this representation and
warranty is made only to the extent that information in the Memorandum is or is
based upon Wachovia Information (as defined below) and only to the extent such
information is contained in the sections of the Memorandum identified in clause
(A) of this paragraph below.  In addition, Wachovia shall indemnify and hold
harmless each of the Initial Purchasers, the Issuers and OfficeMax, their
respective directors and officers, and each other person who controls any such
entity within the meaning of either Section 15 of the 1933 Act or Section 20 of
the Securities Exchange Act of 1934, as amended (the “1934 Act”), against any
and all expenses, losses, claims, damages and other liabilities, including
without limitation the costs of investigation, legal defense and any amounts
paid in settlement of any claim or litigation (collectively, “Liabilities”),
joint or several to which it or any of them may become subject under the 1933
Act, the 1934 Act, or other federal or state statutory law or regulation, at
common law or otherwise, arising out of or based upon any untrue statement or
alleged untrue statement of a material fact, or any omission or alleged omission
to state therein a material fact necessary to make the statements therein, in
the light of the circumstances in which they were made, not misleading, but only
insofar as such Liabilities arise out of or are based on information that
relates solely to Wachovia (the “Wachovia Information”), and only to the extent
such Wachovia Information is contained in (A) the Preliminary Memorandum or the
Memorandum, as the case may be, under the heading “Available Information About
Wachovia”.

 

(b)                                 Lehman Brothers represents and warrants that
the Memorandum does not contain any untrue statement of a material fact or omit
to state any material fact required to be stated therein or necessary in order
to make the statements therein, in the light of the circumstances under which
they were made, not misleading; provided, however, that this representation and
warranty is made only to the extent that information in the Memorandum is or is
based upon Lehman Brothers Information (as defined below) and only to the extent
such information is contained in the sections of the Memorandum identified in
clause (A) of this paragraph below.  In addition, Lehman Brothers shall
indemnify and hold harmless each of the Initial Purchasers, the Issuers and
OfficeMax, their respective directors and officers, and each other person who
controls any such entity within the meaning of either Section 15 of the 1933 Act
or Section 20 of the 1934 Act, against any and all Liabilities, joint or several
to which it or any of them may become subject under the 1933 Act, the 1934 Act,
or other federal or state statutory law or regulation, at common law or
otherwise, arising out of or based upon any untrue statement or alleged untrue
statement of a material fact, or any omission or alleged omission to state
therein a material fact necessary to make the statements therein, in the light
of the circumstances in which they were made, not misleading, but only insofar
as such Liabilities arise

 

2

--------------------------------------------------------------------------------


 

out of or are based on information that relates solely to Lehman Brothers (the
“Lehman Brothers Information”), and only to the extent such Lehman Brothers
Information is contained in (A) the Preliminary Memorandum or the Memorandum, as
the case may be, under the heading “Available Information About Lehman
Brothers”.

 

(c)                                  Each Initial Purchaser, severally and not
jointly, shall indemnify and hold harmless Wachovia, Lehman Brothers, their
respective directors and officers, and each other person who controls any such
entity within the meaning of either Section 15 of the 1933 Act or Section 20 of
the 1934 Act, against any and all Liabilities, joint or several to which it or
any of them may become subject under the 1933 Act, the 1934 Act, or other
federal or state statutory law or regulation, at common law or otherwise,
arising out of or based upon any untrue statement or alleged untrue statement of
a material fact, or any omission or alleged omission to state therein a material
fact necessary to make the statements therein, in the light of the circumstances
in which they were made, not misleading, but only insofar as such Liabilities
arise out of or are based on the information relating to such Initial Purchaser,
provided by such Initial Purchaser expressly for inclusion in the Preliminary
Memorandum or the Final Memorandum, as the case may be, in reliance upon and in
conformity with written information furnished to the Issuers by such Initial
Purchaser expressly for use in the Preliminary Memorandum or the Final
Memorandum (or any amendment or supplement thereto).  Each Issuer and Office Max
acknowledges that the statements set forth in the Final Memorandum under the
captions “Market Stabilization” and “Plan of Distribution” constitute the only
written information furnished to the Issuers and OfficeMax by the Initial
Purchasers or on behalf of the Initial Purchasers specifically for inclusion in
the Final Memorandum (or any amendment or supplement thereto).

 

(d)                                 Each Issuer and OfficeMax, severally and not
jointly, shall indemnify and hold harmless Wachovia, Lehman Brothers, their
respective directors and officers, and each other person who controls any such
entity within the meaning of either Section 15 of the 1933 Act or Section 20 of
the 1934 Act, against any and all Liabilities, joint or several to which it or
any of them may become subject under the 1933 Act, the 1934 Act, or other
federal or state statutory law or regulation, at common law or otherwise,
arising out of or based upon any untrue statement or alleged untrue statement of
a material fact contained in the Preliminary Memorandum or Final Memorandum, or
any omission or alleged omission to state therein a material fact necessary to
make the statements therein, in the light of the circumstances in which they
were made, not misleading, provided, however, that the indemnity provided by
this Section 1(d) shall not apply to any loss, liability, claim, damage or
expense to the extent any such untrue statement or alleged untrue statement or
omission or alleged omission arises out of or is based upon information
incorporated by reference in such Memorandum under the headings “Market
Stabilization”, “Plan of Distribution”, “Available Information About Wachovia”
and “Available Information About Lehman Brothers”; provided, further, that, the
indemnity provided by this Section 1(d) shall not apply to the extent that any
such loss, claim, damage, liability or action arises out of, or is based upon,
any untrue statement or alleged untrue statement or omission or alleged omission
made in the Preliminary Memorandum or the Final Memorandum in reliance upon and
in conformity with written information furnished to the Issuers and/or OfficeMax
by the Initial Purchasers specifically for inclusion therein.

 

(e)                                  Promptly after receipt by an indemnified
party under this Section 1 of notice of any claim or the commencement of any
action, the indemnified party shall, if a claim

 

3

--------------------------------------------------------------------------------


 

in respect thereof is to be made against the indemnifying party under this
Section 1, notify the indemnifying party in writing of the claim or commencement
of that action, provided, however, that the failure to notify the indemnifying
party shall not relieve the indemnifying party from any liability that it may
have to an indemnified party under this Section 1, except to the extent that the
indemnifying party has been materially prejudiced by such failure and, provided,
further, that the failure to notify the indemnifying party shall not relieve the
indemnifying party from any liability that it may have to an indemnified party
otherwise than under this Section 1.  If any such claim or action shall be
brought against an indemnified party, and it shall notify the indemnifying party
thereof, the indemnifying party shall be entitled to participate therein and, to
the extent that it wishes, jointly with any other similarly notified
indemnifying party, to assume the defense thereof with counsel reasonably
satisfactory to the indemnified party.  After notice from the indemnifying party
to the indemnified party of its election to assume the defense of such claim or
action, the indemnifying party shall not be liable to the indemnified party
under this Section 1 for any legal or other expenses subsequently incurred by
the indemnified party in connection with the defense thereof; provided that an
indemnified party shall have the right to employ, at the expense of the
indemnifying party, counsel to represent such indemnified party and the
controlling persons who may be subject to liability arising out of any claim or
action in respect of which indemnity may be sought by such indemnified party
against the applicable indemnifying party under this Section 1, if (i) in the
reasonable judgment of an Initial Purchaser, there may be legal defenses
available to such indemnified party, and those controlling persons, different
from or in addition to those available to the applicable indemnifying party, or
there is a conflict of interest between an indemnified party and the controlling
persons, on one hand, and an indemnifying party, on the other, or (ii) the
applicable indemnifying party shall fail to select counsel reasonably
satisfactory to the indemnified party or parties, and in such event the fees and
expenses of such separate counsel shall be paid by the applicable indemnifying
party.  In no event shall the applicable indemnifying party be liable for the
fees and expenses of more than one separate firm of attorneys for each of the
indemnified parties and their controlling persons in connection with any other
action or separate but similar or related actions in the same jurisdiction
arising out of the same general allegations or circumstances.  No indemnifying
party shall, without the prior written consent of the indemnified party, effect
any settlement of any pending or threatened proceeding in respect of which any
indemnified party is or could have been a party and indemnity could have been
sought hereunder by such indemnified party, unless such settlement (i) does not
include a statement as to or admission of, fault, culpability or a failure to
act by or on behalf of any such indemnified party, and (ii) includes an
unconditional release of such indemnified party from all liability on claims
that are the subject matter of such proceeding.

 

(f)                                    If the indemnification provided for in
Section 1 shall for any reason be unavailable to an indemnified party under
subsections 1(a) and (b) hereof in respect of any loss, claim, damage or
liability, or any action in respect thereof, referred to therein, then each
indemnifying party shall, in lieu of indemnifying such indemnified party,
contribute to the amount paid or payable by such indemnified party as a result
of such loss, claim, damage or liability, or action in respect thereof, (i) in
such proportion as shall be appropriate to reflect the relative benefits
received by the Initial Purchasers, the Issuers and Office Max and the
Guarantors from the offering of the Offered Notes or (ii) if the allocation
provided by clause (i) above is not permitted by applicable law, in such
proportion as is appropriate to reflect not only the relative benefits referred
to in clause (i) above but also the relative fault of the Initial

 

4

--------------------------------------------------------------------------------


 

Purchasers, the Issuers and OfficeMax and the Guarantors with respect to the
statements or omissions that resulted in such loss, claim, damage or liability,
or action in respect thereof, as well as any other relevant equitable
considerations.  The relative fault shall be determined by reference to whether
the untrue or alleged untrue statement of a material fact or omission or alleged
omission to state a material fact relates to information supplied by the
Issuers, OfficeMax or the Initial Purchasers or the Guarantors, the intent of
the parties and their relative knowledge, access to information and opportunity
to correct or prevent such statement or omission.  The Issuers, OfficeMax, the
Initial Purchasers and the Guarantors agree that it would not be just and
equitable if contributions pursuant to this subsection 1(f) were to be
determined by pro rata allocation or by any other method of allocation that does
not take into account the equitable considerations referred to herein.  The
amount paid or payable by an indemnified party as a result of the loss, claim,
damage or liability, or action in respect thereof, referred to above in this
subsection 1(f) shall be deemed to include, for purposes of this subsection
1(f), any legal or other expenses reasonably incurred by such indemnified party
in connection with investigating or defending any such action or claim.  No
person guilty of fraudulent misrepresentation (within the meaning of Section
11(f) of the Securities Act) shall be entitled to contribution from any person
who was not guilty of such fraudulent misrepresentation.

 

(g)                                 The indemnity agreements contained in this
Section 1 shall survive the delivery of the Offered Notes, and the provisions of
this Section 1 shall remain in full force and effect, regardless of any
termination or cancellation of this Agreement or any investigation made by or on
behalf of any indemnified party.

 

Section 2.                                            Successors.

 

This Agreement will inure to the benefit of and be binding upon the parties
hereto and their respective successors and the officers, directors and
controlling persons referred to in Section 1 of this Agreement and their
respective successors and assigns, and, except as specifically set forth herein,
no other person will have any right or obligation hereunder.

 

Section 3.                                            Applicable Law.

 

THIS AGREEMENT WILL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF NEW YORK (INCLUDING SECTIONS 5-1401 AND 5-1402 OF THE GENERAL
OBLIGATIONS LAW OF THE STATE OF NEW YORK, BUT OTHERWISE WITHOUT REGARD TO
CONFLICTS OF LAW PRINCIPLES).

 

EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY REQUIREMENTS
OF LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION
DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS
AGREEMENT.  EACH PARTY HERETO (I) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (II) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY,

 

5

--------------------------------------------------------------------------------


 

AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 14(b).

 

ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT MAY BE BROUGHT IN
THE COURTS OF THE UNITED STATES FOR THE SOUTHERN DISTRICT OF NEW YORK, AND BY
EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH PARTY HERETO CONSENTS, FOR ITSELF
AND IN RESPECT OF ITS PROPERTY, TO THE NON–EXCLUSIVE JURISDICTION OF THOSE
COURTS.  EACH SUCH PARTY IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING ANY
OBJECTION TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM NON
CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY ACTION OR
PROCEEDING IN SUCH JURISDICTION IN RESPECT OF THIS AGREEMENT OR ANY DOCUMENT
RELATED HERETO.

 

Section 4.                                            Counterparts, Etc.

 

This Agreement supersedes all prior or contemporaneous agreements and
understandings relating to the subject matter hereof.  Neither this Agreement
nor any term hereof may be changed, waived, discharged or terminated except by a
writing signed by the party against whom enforcement of such change, waiver,
discharge or termination is sought.  This Agreement may be signed in any number
of counterparts each of which shall be deemed an original, which taken together
shall constitute one and the same instrument.

 

[REST OF PAGE INTENTIONALLY LEFT BLANK]

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date set
forth above.

 

 

OMX TIMBER FINANCE INVESTMENTS I,
LLC, a Delaware limited liability company

 

 

 

 

 

By:

  /s/ Ted Crumley

 

 

 

Ted Crumley, Regular Manager

 

 

 

OMX TIMBER FINANCE INVESTMENTS II,
LLC, a Delaware limited liability company

 

 

 

 

 

By:

  /s/ Ted Crumley

 

 

 

Ted Crumley, Regular Manager

 

 

 

OFFICEMAX INCORPORATED

 

 

 

By:

  /s/ Ted Crumley

 

 

Name:

  Ted Crumley

 

 

Title:

  Senior Vice President

 

 

--------------------------------------------------------------------------------


 

 

WACHOVIA CAPITAL MARKETS, LLC

 

 

 

By:

  /s/ Kenneth A. Carpenter, Jr.

 

 

Name:

  Kenneth A. Carpenter, Jr.

 

 

Title:

  Director

 

 

 

 

LEHMAN BROTHERS INC.

 

 

 

By:

  /s/ Erin Callan

 

 

Name:

  Erin Callan

 

 

Title:

  Managing Director

 

 

 

 

WACHOVIA CORPORATION

 

 

 

By:

  /s/ Kenneth A. Carpenter, Jr.

 

 

Name:

  Kenneth A. Carpenter, Jr.

 

 

Title:

  Director

 

 

 

 

LEHMAN BROTHERS HOLDINGS INC.

 

 

 

By:

  /s/ Erin Callan

 

 

Name:

  Erin Callan

 

 

Title:

  Managing Director

 

 

 

 

--------------------------------------------------------------------------------